DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al (US 2016/0197420).
Re claim 1, Zhu et al disclose a housing, comprising: a base (11), comprising a bottom wall (110) and at least one side wall (111, 119), wherein the at least one side wall is vertically connected to the bottom wall (Fig 5), and a height of the side wall exists between a top end of the at least one side wall and the bottom wall (Fig 6); and a mark piece (115), disposed on the bottom wall and extending from the bottom wall in a direction away from the bottom wall (Fig 4), wherein the mark piece has a low scale and a high scale (Fig 4), a distance from the low scale to the bottom wall is less than the height of the side wall (Fig 4), and a distance from the high scale to the bottom wall is substantially the same as the height of the side wall (Fig 4).
Re claim 3, wherein the mark piece is provided with a step structure, the step structure comprises a first step and a step structure, a top surface of the first step is the low scale, and a top surface of the second step is the high scale (Fig 4).


Re claim 4, wherein the mark piece is in a cylindrical shape (Fig 4).
Re claim 5, wherein the mark piece is in a flat shape (Fig 4).
Re claim 6, wherein the mark piece further comprises a middle scale (116) located between the high scale and the low scale of the mark piece (Fig 4).
Allowable Subject Matter
Claim 2 is allowed.
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. Applicant argues (1) that Zhu fails to disclose the technical features " a mark piece, disposed on the bottom wall and extending from the bottom wall in a direction away from the bottom wall, wherein the mark piece has a low scale and a high scale, a distance from the low scale to the bottom wall is less than the height of the side wall, and a distance from the high scale to the bottom wall is substantially the same as the height of the side wall " of claim 1. In Zhu, the distance from the upper surface of the mounting post 115 to the bottom wall 110 is not the same as the height of the side wall 111.
With respect to (1), a mark piece 115 has a low scale and a high scale, a distance from the low scale to the bottom wall is less than the height of the side wall, and a distance from the high scale to the bottom wall is substantially the same as the height of the side wall 119 (see explanation Fig 4 of Zhu et al) below.

    PNG
    media_image1.png
    869
    798
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HUNG V NGO/Primary Examiner, Art Unit 2847